Citation Nr: 1212133	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-06 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred from December 9, 2006, to December 11, 2006, at King's Daughters Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs Medical Center (VAMC) in Huntington, West Virginia.

The appeal is remanded to the VAMC via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was treated at King's Daughters Medical Center from December 9, 2006, to December 11, 2006, for a nonservice-connected cardiac disorder.  The private medical expenses incurred by the Veteran at King's Daughters Medical Center were not authorized by VA; however, the Veteran seeks reimbursement for these expenses.  At the time of the December 2006 emergency treatment, service connection was established for posttraumatic stress disorder and diabetes mellitus, type II.  

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C.A. Chapter 17.  38 C.F.R. §§ 17.123-17.132 (2011); Barger v. Principi, 16 Vet. App. 132 (2002). 

The provisions of 38 U.S.C.A. Chapter 17 and 38 C.F.R. Part 17 contain their own notice requirements.  The regulations discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  38 C.F.R. § 17.120-33 (2011).  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required.  38 C.F.R. § 17.132. 

The Veteran was provided with the criteria necessary to substantiate the claim pursuant to 38 U.S.C.A. § 1728, Reimbursement of Certain Medical Expenses, in correspondence dated in March 2008, as well as in his March 2008 statement of the case.  However, the second and third criteria of 38 U.S.C.A. § 1728 changed pursuant to the Veterans' Mental Health and Other Care Improvements Act of 2008, Public Law Number 110-387, § 402, 122 Stat. 4110, 4123.  Prior to these changes, 38 U.S.C.A. § 1728 required that the care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  The revisions incorporated the definition of "emergency treatment" set forth in 38 U.S.C.A. § 1725(f)(1) by lessening the burden to the "prudent layperson" standard.  

Additionally, the previously effective version of 38 U.S.C.A. § 1728 had required that an attempt to use VA facilities was reasonable, sound, wise, or practical.  Although the statutory revisions removed "sound, wise, or practical," the 2012 Regulatory Amendments to 38 C.F.R. § 17.120(c) state that an attempt to use VA facilities beforehand was not "reasonable, sound, wise, or practicable, or treatment had been or would have been refused."  76 Fed. Reg. 79,069, 79,071 (to be codified at 38 C.F.R. § 17.120(c)).

Where a law or regulation changes during the pendency of a claim for increased rating, VA must first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In addition, although the Veteran was provided with the criteria necessary to substantiate the claim pursuant to 38 U.S.C.A. § 1728, he was never provided with notice of the criteria necessary to substantiate the claim pursuant to 38 U.S.C.A. § 1725, Reimbursement for Emergency Treatment.  Here, the Veteran maintains that he was taken to King's Daughters Medical Center in an ambulance and admitted to the facility through the emergency room.  As such, the Veteran should also be provided with the criteria necessary to substantiate the claim pursuant to 38 U.S.C.A. § 1725.  

Thus, the Veteran has not been provided adequate notice of the relevant laws and regulations and further development is in order.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

Accordingly, the case is remanded for the following action:

1.  The Veteran and his representative must be provided with adequate notice of the provisions of the prior and amended versions of 38 U.S.C.A. § 1725, the amended version of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, and 38 C.F.R. § 17.1004, and given an appropriate opportunity to respond.

2.  The Veteran must be asked to submit a completed standard billing form, such as a UB92 or a HCFA 1500.  

2.  The VAMC must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


